CORYN, P. J. Following a trial without a jury, Viola Ann Pryor (a/k/a Viola Ann Pry) was convicted of being a keeper of a house of prostitution in violation of Ill Rev Stats, ch 38, § 11-17 (1965) and was thereafter sentenced to the Illinois Women’s Reformatory for the term of one year. Two other women, arrested with the defendant on the premises at 409 Aiken Street in Peoria, were charged with prostitution in violation of Ill Rev Stats, ch 38, § 11-14 (1965), were tried with defendant at a consolidated hearing and were acquitted. Viola Ann Pryor prosecutes this appeal claiming that there was no proof of the corpus delicti other than extrajudicial admissions allegedly made by her, and that in the absence of proof independent of such admissions, establishing that a crime was in fact committed, her conviction cannot stand.  We agree that no act of prostitution violative of Ill Rev Stats, ch 38, § 11-14 (1965) was proved, but we also conclude that proof of a violation of that section is not essential to sustain a conviction under § 11-17. The crime of which defendant is convicted is that of granting to others the use of premises in her control under circumstances showing her awareness that the place was to be used for prostitution. All of the evidence adduced at the trial of this cause came from the testimony of Ray W. Trunk, Sheriff of Peoria County, the sole witness called by the prosecution. The defendant produced no evidence. Sheriff Trunk’s testimony consisted of three types of evidence, that is, his observation of what occurred on May 28, 1965, when he visited the premises at 409 Aiken Street; his recollection of the oral statements made to him by Barbara Ray and Holly Fontaine; and his recollection of the oral admissions made to him by the defendant. Sheriff Trunk testified that Barbara Ray and Holly Fontaine signaled him through the window of the premises at 409 Aiken Street to come into the building. He entered, and in addition to the two girls, found the defendant. The three women were taken to the county jail where they were questioned by Trunk. He testified that Holly Fontaine stated that “she had been there a few days and was working as a prostitute at 409.” Barbara Ray told the Sheriff that she had been at 409 Aiken Street one day and was working there as a prostitute. Trunk testified that the defendant admitted to him that she and her husband were the sole proprietors of 409 Aiken Street, and “that they had been working at prostitution.” The Sheriff’s observations just prior to and at the time of the arrest, as well as the oral statements made to the Sheriff by Barbara Ray and Holly Fontaine, constitutes evidence, independent of the defendant’s admissions to him, that the defendant gave use of her premises under circumstances showing she must have known that the place was being occupied by persons who intended to use it for purposes of prostitution. People v. Berger, 284 Ill 47, 119 NE 975.  We are satisfied that there is sufficient proof aliunde defendant’s statement to corroborate and inspire belief in the truth of her admissions that she was engaged, at her premises, in the business of prostitution. The conviction here, unlike that in People v. Lueder, 3 Ill 2d 487, 121 NE2d 743, upon which defendant relies, does not rest on a mere naked confession. The judgment of the Magistrate is accordingly affirmed. Affirmed. ALLOY, J., concurs.